AMENDED AND RESTATED SERVICE AGREEMENT This Agreement is entered into effective as of the 1st day of April 2002 by and between FIDELITY INVESTMENTS INSTITUTIONAL OPERATIONS COMPANY, INC. (“FIIOC”) and NATIONWIDE FINANCIAL SERVICES, INC. (“Company”).The parties agree that this Agreement shall amend and restate the prior Service Agreement between them, dated as of January 1, 1996, as amended, in its entirety. WHEREAS, FIIOCprovides transfer agency and other services to Fidelity’s Variable Insurance Products Fund, Variable Insurance Products Fund II and Variable Insurance Products Fund III (collectively “Funds”); and WHEREAS, the services provided by FIIOC on behalf of the Funds include responding to inquiries about the Funds, including the provision of information about the Funds’ Investment objectives, investment policies, portfolio holdings, etc.; and WHEREAS, Company, Nationwide Life Insurance Company, and Nationwide Life and Annuity Insurance Company (together “Affiliates”) hold shares of the Funds in order to fund certain variable annuity contracts, group annuity contracts, and/or variable life insurance policies, the beneficial interests in which are held by individuals, plan trustees, or others who look to Affiliates to provide information about the Funds similar to the information provided by FIIOC; and WHEREAS, Affiliates and one or more of the Funds have entered into one or more Participation Agreements, under which Affiliates agree not to provide information about the Funds except for information provided by the Funds or their designees; and WHEREAS, FIIOC desires that Company shall cause Affiliates to be able to respond to inquiries about the Funds from individual variable annuity owners, participants in group annuity contracts issued by Affiliates and owners and participants under variable life insurance policies issued by Affiliates, and prospective customers for any of the above; and WHEREAS, FIIOC and Company recognize that Affiliates’ efforts in responding to customer inquiries will reduce the burden that such inquiries would place on FIIOC should such inquiries be direction to FIIOC. NOW, THEREFORE, the parties do agree as follows: 1.Information to be Provided to Affiliates.FIIOC agrees to provide to Affiliates, on periodic basis, directly or through a designee, information about the Funds’ investment objectives, investment policies, portfolio holdings, performance, etc.The content and format of such information shall be as FIIOC, in its sole discretion, shall choose.FIIOC may change the format and/or content of such informational reports, and the frequency with which such information is provided.For purposes of Section 4.2 of each of Affiliates’ Participation Agreement(s) with the Funds, FIIOC represents that it is the designee of the Funds, and Affiliates may therefore use the information provided by FIIOC without seeking additional permission from the Funds. 2.Use of Information by Affiliates.Affiliates may use the information provided by FIIOC in communications to individuals, plan trustees, or others who have legal title or beneficial interest in the annuity or life insurance products issued by Affiliates, and to prospective purchasers of such products or beneficial interests thereunder.If such information is contained as part of larger pieces of sales literature, advertising, etc., such pieces shall be furnished for review to the Funds in accordance with the terms of Affiliates’
